UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): April 22, 2015 HANCOCK FABRICS, INC. (Exact name of Registrant as Specified in its Charter) Delaware 1-9482 64-0740905 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) One Fashion Way Baldwyn, Mississippi 38824 (Address of Principal Executive Offices) (662) 365-6000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7 .0 1 Regulation FD Disclosure On April 22, 2015, Hancock Fabrics, Inc. (the “Company”) issued a press release announcing the refinancing of the Company’s existing senior debt under a new credit agreement with Wells Fargo Capital Finance and Great American Capital Partners. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit Number Description Press release issued by Hancock Fabrics, Inc. dated April 22, 2015. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HANCOCK FABRICS, INC. Date: April 22, 2015 By: /s/ James B. Brown Name:James B. Brown Title:Executive Vice President and Chief Financial Officer (Principal Financial and Accounting Officer)
